        Case 5:20-cv-05799-LHK Document 252 Filed 09/29/20 Page 1 of 1




From a Census worker
Paul Costa <pandmr1@msn.com>
Tue 9/29/2020 2:59 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>
Your Honor,

I am a census worker from California currently enumerating customers in the Las Vegas area. I have
been doing so here for the past three weeks. The current deadline imposed by the Government is
impossible to meet. Especially in the minority population. There is still much to do but we are being
pressure by the Supervisors to close cases quickly, if not at all accurately. I implore you to extend the
deadline at least until October 31 regardless of what the Trump Administration wants. Many states,
including Nevada has not been properly counted yet. Especially the Southeastern states ravaged by
the recent hurricanes. We want to be able to do our jobs correctly & as accurately as possible.

Sincerely,

Paul Costa

Sent from Mail for Windows 10
